DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recites “a selected target image” in the second to last line. However, “a selected target image is already recited earlier in the claim in the third to last line of the claim. It appears both these items are the same and therefore, for purposes of examination with be considered to be the same image. Applicant is asked to correct :a selected target image” in the second to last line to –the selected target image--. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13, 18-20, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2015/0290392 A1) in view of Boyden et al. (US 2014/0121636 A1).

With regard to claim 13, Henderson discloses An image projection device (Fig. 11 and 12) configured to be handheld (see device in Fig. 11) and to project an injection site target image (27.2) onto a body area of a patient; wherein the image projection device is deployed in a reusable part of an infusion pump (22, see pump elements of 20) to facilitate selecting a location for deploying an injection assembly associated with the infusion pump ([0082]). Henderson further teaches a memory ([0075]), a user interface ([0020], [0078], [0079]), and a processing device ([0075]) connected to the image projection device and the user interface, the memory device storing the projection and captured projection images.
However, Henderson does not disclose that the projection device projects target images corresponding to a target body area and the interface being configured to display a listing of the plurality of target injection site images and allowing a user to select a target image and then the processor controlling the image projection to project the selected target image. 
Boyden teaches a projection device that may by a handheld or miniaturized version ([0066]) that projects  a plurality of target site target images onto the body that correspond to target body areas ([0073], [0112]) and further includes a memory ([0082]) and user interface ([0085], [0244]) thus the processor can be used to control which target images are projected onto the body ([0130], 0131]). Thus this type of image and control could be used in place of the image projection guiding device of Henderson as both teach similar structural components, therefore, substituting one type of image projection for another would be within the skill of one of ordinary skill in the art. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Henderson with the image projection to display injection site target images as taught by Boyden for the purpose of guiding individuals to make accurate injections ([0012], [0013]). 

With regard to claim 18, Henderson discloses wherein the plurality of injection site target images comprises different target images for use on different body areas of the patient ([0082], the projector is designed to be used on different parts of the body and displays the veins at the projection site, thus different images will be displayed when different parts of the body are being used for injection).
With regard to claim 19, Henderson discloses wherein different target images are different sizes and/or shapes depending on their corresponding body areas ([0082], as explained above the projector can be used to display the vein structure on different parts of the body and therefore would necessarily display different sizes as is inherent with veins in different parts of the body).
With regard to claim 20, Henderson discloses wherein the plurality of injection site target images comprises at least one target image that comprises different zones or sectors ([0082], zones and sectors are considered broad terms such that the projected image could be divided into any portions that may be considered zones or sectors).
With regard to claim 28, Henderson discloses the claimed invention except for the injection site images. 
Boyden teaches wherein the plurality of injection site target images is configured to accommodate a medicament administration regimen ([0013], [0112], [0113], [0129]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Henderson with the image projection to display injection site target images as taught by Boyden for the purpose of guiding individuals to make accurate injections ([0012], [0013]). 
With regard to claim 29, Henderson discloses the claimed invention except for the injection site images. 
Boyden teaches wherein the plurality of injection site target images is configured to accommodate a injection site rotation plan ([0013], [0112], [0113], [0129], the instructions for injections could be considered a site rotation plan is prevents injections in the same location).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Henderson with the image projection to display injection site target images as taught by Boyden for the purpose of guiding individuals to make accurate injections ([0012], [0013]). 
With regard to claim 30, Henderson discloses the claimed invention except for specific target body areas. 
Boyden teaches target body areas could be a right thigh, an outer section of the left buttovcks, a right, upper, quadrant of an abdomen ([0060]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Henderson with the image projection to display injection site target images for specific body areas as taught by Boyden for the purpose of guiding individuals to make accurate injections ([0012], [0013]). 





Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2015/0290392 A1) in view of Boyden et al. (US 2014/0121636 A1) and in further view of Yang (US 2010/0198153 A1).
With regard to claim 14, Henderson/Boyden discloses the claimed invention but does not explicitly disclose the injection sites are spaced to reduce lipohypertrophy.
Yang teaches wherein the pattern arranges the holes to be spaced apart a selected distance to minimize lipohypertrophy in the body area where the respective injections are administered within a selected period of time ([0007], ([0008]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Henderson/Boyden with the specific placement of the injection sites to prevent lipohypertrophy as taught by Yang for the purpose of preventing a patient from resticking the same location multiple times ([0007]).
With regard to claim 15, Henderson discloses the claimed invention except for the specific location of the target sites.
Yang discloses wherein the pattern arranges the holes to be at least the selected distance of 0.3- 2.0 centimeters from adjacent ones of the holes ([0018]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Henderson/Boyden with the specific placement of the injection sites to prevent lipohypertrophy as taught by Yang for the purpose of preventing a patient from resticking the same location multiple times ([0007]).
Allowable Subject Matter
Claims 1-3 and 6-11, 21-27 are allowed. The present invention recites an adhesive tape injection site indicator that include a plurality of plies each having a plurality of holes corresponding to respective target injection sites. The holes of each plies are substantially aligned with one another. Indicia is provided with respect to a different one of the holes on respective ones of the plies to respect a target injection site on that ply. Further the plurality of plies are adhered to each other while being worn by the user until a user removes a ply from the indicator. The closest prior art is Karanzas (as cited above) that includes a plurality of plies (36) on a template that is used to adhere to a patient for indicating target injection sites. However, Karanzas does not teach that the plurality of plies are designed to be adhered to each other while worn by the user. Rather the device of Karanzas is designed such that a single ply is worn by the user at a time and removed in order to placed a new ply on the user. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 113-15, 18-20, 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant may be able to overcome the current rejection if the projecting device was further described as to how it is integrated into the infusion pump or to elaborate on the target site images. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783